 

Zrtimt Sh GBB ase 20-10343-LSS Doc 5499 Filed 07/06/21 Page 1 of 5

#
Tusricé Lpeki SECGER Sieee sein /
BA Bank kugrey CASE F
527 Mader 57. loru Flak , ILED
bhemungro, Dé, 19%0! Ql JUL ~6 AM 9: 29

CLERK
US BANKRUPTCY coup:
7° Whew THs ry Corttésn T- DT pera) 5) OE DE AWAtes

TAKeW 56 Co08 7 BE AanesED, Bur Lym Paste TeéAT
WE bade Sorgen Te STD ori FUGUT fee us.
: Liitin LD Was Apex “MATELY /Z feos Led ME AD ff
Desremenp Déaiere? Te jan poyScurs, Cet Lame ANd He
YouurnTEtR HELFER tttom I unrew NeveR FRAQET Because oF
THe NigeTn ake LWYITED US OVER 76 AHS HOWE AFTER SCours.
THES LY WoutD CHANGE OUR LIVES FOREVER.
Whe Scawr Léndéb. AND HS VoLunt ER thE PEl ARI) Trt i
I came Form fr Snyee fraentt Het. ble Nevedt Kygd raed
Moni So THES wlkte ALainys rhatd on rue t!
THE Stour LoR¢E ASKED (NE AvID My Bly PEND Lert 6
(tw CECERED Plant ChrtcR UF WE OMANTED TO Mt SXxTHA
LNG TO Bury THAs, title tloucDT Ar 12 f 0S ocoll

 
 

Case 20-10343-LSS Doc 5499 Filed 07/06/21 Page2of5

a

 

| BeRhT MENT, This CavTiMueD FoR A Coupel Of Pours,
This GovTIMeD AT THE Tawa Cary Civic. Cerise
WW THe Baseaewt- kiepr “Bolt WHERE Filis Clcuner
bing =Hte Dasa-CHiry feces AND Fike Daaaermertrs,
. WHE) rHis HALEN ZX was SEARED Te LSpoaTr THIS
The tee TF TD Dit 5), HAAN Wear Be Bra &
Ever syvicé TE ulas A Youn KID My life TIME
Dagan Was Becoming A poles Srrcse. uns to
SLALED “TO Tete AONonré APBout THIS, 77ANUKINE £7-
_tveurr Kain py Leeann.

 
 

 

Case 20-10343-LSS Doc 5499 Filed 07/06/21 Page3of5 3)

: Finan ONE DA} IX CAME p-omE WITH A AEwW Bike
AND Io MstER wrotl rs Now DECERS FID oF CANCER ASK
me Wille LT Gor THE tone. TC Teed My MorneR,
Wie mans Me quit Stours.
Why Deng morhee Ware A LETTER 70 77 Bol
outs OF Ameitice CovPianwe oF THE Sexual Atusz
(Bam THEY NEVER CALLED OR Rostisaed Hee LETTER.
! THE PYIS 71 CAC FAN AD EttienotAe fin ttn So
Bad x WANTED To END MY LiF Thnne Gop Do Bencat
Our Te ony flrcigio Tater ite Arwée MMM uo flg>
ME CET 7g pl THE LUE Monet TUES.

ewds Vekiuket<m@ By THE Lt CAURBAEAT, I Cone D

Wet TEce Yale OF FHE fh DeovtE To 16,

 
Case 20-10343-LSS Doc5499 Filed 07/06/21 Page4of5

THe aor 1976 MY DRétm came Tue, L B&ame A
ettuce| Reseave Depary Sieparr Poe The Jéiion
Count} Sey EFS “Lepr HEE ca) Lewa Cor).
lorrimer TO Deas roe ZS yeas.
lense fee Tae 70 Te You Apsceure Seer
Te Ger Tris Béttwpe 57 pa Now Have Chane
and I TayTe Gop EERYDAY pits “DoteniT Hegre 7
“THEM
Witten 2 SEEN SOMGoUNE WANTED To Fant Foe
US, SuRWogs Twas HésiTaT” 72 Msp~oueE DL Tag
ET was Ase AM. Now Uw FogrusaTécy To am Rel Ane, THE
Bin. Bur tease Gop THE was Wor AstAM.

~<a

 
 

Case 20-10343-LSS Doc5499 Filed 07/06/21 Page5of5

Foaay To Had Te WRite THis BUT ny Computer, ©
IS DOWN AT OTS TING, THANK Jor FoR TAKING Time
To RERD Wo| LETTER.

: I ApowGizEe FoR my Barviting Bur GET
SHAKING TALKING ABout THIS. “THawi You FOR Ace
You Do FoR ouk Carter Sperans

bo Boess yeu!

 
